Citation Nr: 1023508	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  05-40 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II. 

3.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression. 

4.  Entitlement to service connection for sleep apnea, to 
include as secondary to depression or PTSD.  

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to diabetes 
mellitus, type II.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970. 

These matters comes before the Board of Veterans' Appeals 
(Board) on merged appeal from a June 2005 rating decision of 
the RO in Detroit, Michigan, which, in pertinent part, denied 
the claims for hypertension and depression, a July 2007 
rating decision, which, in pertinent part, denied the claim 
for sleep apnea and declined to reopen the claim for 
tinnitus, and a November 2008 rating decision, which, in 
pertinent part, denied the claims for COPD and PTSD, and 
denied entitlement to TDIU. 

The Board notes that additional evidence was associated with 
the claims file after the statements of the case and 
supplemental statements of the case were issued with respect 
to these claims.  In a May 2010 informal hearing 
presentation, the Veteran, through his representative, waived 
initial consideration of this evidence by the agency of 
original jurisdiction (AOJ) in accordance with 38 C.F.R. 
§ 20.1304(c) (2009) (providing that any pertinent evidence 
accepted directly at the Board must be referred to the AOJ 
for initial review unless this procedural right is waived by 
the appellant).  The Board may proceed with appellate review. 

In the Veteran's October 2006 petition to reopen the service 
connection claim for tinnitus, he also alleged clear and 
unmistakable error in the July 2005 rating decision denying 
this claim.  Thus, the issue of clear and unmistakable error 
in the July 2005 rating decision regarding service connection 
for tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue and it is referred to the AOJ for appropriate action. 

The claims of service connection for a psychiatric disorder, 
to include PTSD and depression, and sleep apnea, and the 
issue of entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The July 2005 rating decision denied the claim of 
entitlement to service connection for tinnitus; the Veteran 
was properly notified of the adverse outcome and his 
appellate rights in a July 2005 letter; he did not timely 
file a notice of disagreement. 

2.  Additional evidence received since the July 2005 rating 
decision is new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether tinnitus was incurred in or aggravated by active 
service.

3.  The evidence does not establish that the Veteran's 
hypertension was proximately caused or aggravated by diabetes 
mellitus, Type II, or is otherwise related to active military 
service.   

4.  The evidence does not establish that the Veteran's COPD 
was proximately caused or aggravated by diabetes mellitus, 
Type II, or is otherwise related to active military service.  


CONCLUSIONS OF LAW

1.  The July 2005 rating decision, denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for tinnitus; the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  Hypertension was not caused or aggravated by diabetes 
mellitus, Type II, and is not otherwise related to active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).

4.  COPD was not caused or aggravated by diabetes mellitus, 
type II, and is not otherwise related to active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In the context of a petition to reopen, the claimant must be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
All notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

With respect to the Veteran's claim for hypertension, a March 
2005 letter, which was sent prior to the initial rating 
decision in this matter, informed the Veteran of the first 
three elements of service connection, and of the Veteran's 
and VA's respective responsibilities for obtaining different 
types of evidence in support of his claim.  However, it did 
not provide notice regarding the degree of disability or the 
effective date.  It also did not inform the Veteran of what 
is required to substantiate a claim for service connection on 
a secondary basis.  An October 2008 letter did provide notice 
of the elements of service connection on a secondary basis as 
well as the degree of disability and the effective date.  
However, it was not followed by readjudication of the 
Veteran's claim and the issuance of a supplemental statement 
of the case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the delay in notification with respect to 
these elements has not been cured and the notice deficiency 
remains. 

In determining whether the Veteran has actually been 
prejudiced by any notice error, the Board must consider the 
specific facts of his case.  See Shinseki v. Sanders, 129T S. 
Ct. 1696, 1704-06 (2009) (holding that whether an error is 
harmless depends on case-specific application of judgment, 
based upon examination of the record).  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Ultimately, the determination is whether the error 
affected the "essential fairness" of the adjudication.  See 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Here, the Veteran made arguments in his July 2005 notice of 
disagreement (NOD) and December 2005 substantive appeal (VA 
Form 9) regarding whether hypertension was caused by his 
service-connected diabetes mellitus, type II.  Moreover, in a 
May 2010 informal hearing presentation, the Veteran's 
representative argued that the February 2008 VA examination 
did not address whether hypertension was aggravated by 
diabetes mellitus, type II, even if it was not caused 
directly thereby.  The representative also cited to the 
regulations pertaining to service connection on a secondary 
basis, e.g. 38 C.F.R. § 3.306 and § 3.310 (2009).  Finally, 
the February 2008 VA examination addressed whether 
hypertension was caused or aggravated by diabetes mellitus, 
type II.  Thus, the Board finds that the Veteran has 
demonstrated directly and through his representative actual 
knowledge of the requirements for substantiating a claim for 
service connection on a secondary basis, and has been 
afforded an opportunity to establish such a claim through the 
February 2008 VA examination.  See Mayfield, 19 Vet. App. 
at121; Dunlap, 21 Vet. App. at 118; see also Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); Overton v. 
Nicholson, 20 Vet. App. 427, 428, 438 (2006) (holding that 
counsel's actions and communications to VA are factors to 
consider when determining whether a claimant had a meaningful 
opportunity to effectively participate in the processing of 
his claim).  As such, the Board finds that the notice error 
regarding establishing service connection on a secondary 
basis was harmless. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
hypertension, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess, supra.  

With respect to the Veteran's petition to reopen his service 
connection claim for tinnitus, a January 2007 letter, sent 
prior to the rating decision in this matter, informed the 
Veteran of all five elements of service connection and of the 
elements of new and material evidence, as well as the reasons 
for the prior July 2005 denial of this claim in accordance 
with Kent.  The letter also provided notice regarding the 
Veteran's and VA's respective responsibilities for obtaining 
evidence in support of his claim.  The Board finds that the 
duty to notify has been satisfied with respect to the 
Veteran's petition to reopen this claim.

With respect to the Veteran's claim for COPD, an October 2008 
letter, sent prior to the initial rating decision in this 
matter, informed the Veteran of the elements of service 
connection on both a direct and secondary basis, including 
the degree of disability and the effective date, as well as 
the Veteran's and VA's respective responsibilities for 
obtaining evidence in support of his claim.  The Board 
concludes that the duty to notify has been satisfied with 
respect to this claim. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file, as well as his Social 
Security Administration (SSA) records.  Private medical 
records have also been associated with the claims file.  The 
Veteran has not identified any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
present claims.  The Board concludes that the duty to assist 
has been satisfied with respect to obtaining the Veteran's 
medical and service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's claim for hypertension, an 
appropriate VA examination was provided in February 2008.  
The Board finds that the VA examination is adequate, as it is 
predicated on a full reading of the Veteran's claims file, 
including the medical records therein, as well as a thorough 
examination of the Veteran, and provides a complete rationale 
for the opinion stated.  The Board notes that in the May 2010 
informal hearing presentation, it was argued that the VA 
examiner did not state whether the Veteran's hypertension was 
aggravated by his diabetes.  The Board finds that the VA 
examiner did in fact address the issue of aggravation, 
stating that hypertension was not a condition that had 
worsened or increased due to the Veteran's diabetes.  
Accordingly, the Board finds that the examination is adequate 
upon which to base a decision.  See Barr, 21 Vet. App. at 
312.  

With respect to the Veteran's claim for COPD, an examination 
has not been provided.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  

The Board finds that an examination is not required in this 
case.  There is no evidence that the Veteran's COPD 
manifested in service or for many years thereafter.  The 
Veteran does not argue otherwise.  Thus, there is no 
indication that the Veteran's COPD is directly related to 
service.  Moreover, the Veteran has not submitted any 
competent evidence to support the argument that his weight 
gain, which the Veteran attributes to taking insulin for his 
diabetes, has aggravated his COPD.  The Veteran himself, as a 
layperson, does not have the medical training or expertise to 
determine whether his weight gain has aggravated his COPD.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
Board also notes that the Veteran's COPD was characterized as 
"mild" in a May 2006 VA treatment record, which by 
definition suggests that it has not been aggravated at all.  
The Veteran does not argue, and there is no evidence showing, 
that COPD itself was caused by the Veteran's diabetes.  Thus, 
the Board finds that an examination is not warranted in order 
to properly decide this claim. 

With respect to the Veteran's petition to reopen his claim 
for tinnitus, the Board notes that in petitions to reopen a 
previously denied claim, the duty to assist does not include 
provision of a medical examination or opinion unless new and 
material evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  Here, the Veteran was not afforded an 
examination in association with his petition to reopen.  As 
will be discussed below, the Board concludes that new and 
material evidence has not been submitted on this claim.  
Accordingly, there is no duty to provide an examination and 
no error exists.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
at 122.  

II. New and Material Evidence

The Veteran seeks to reopen a previously denied service 
connection claim for tinnitus.  For the reasons that follow, 
the Board finds that new and material evidence has not been 
submitted to reopen this claim.  

The Veteran initially filed for service connection for 
tinnitus in January 2005.  The RO denied the claim in a July 
2005 rating decision.  The Veteran was notified of this 
decision in a July 2005 letter and informed of his appellate 
rights.  He filed a notice of disagreement (NOD) in October 
2006.  However, as the NOD was not filed within one year of 
the July 2005 rating decision, the July 2005 decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009). 

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A 
claimant's assertions of medical causation or diagnosis often 
do not constitute competent evidence, as lay persons without 
the appropriate medical expertise are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Veteran's claim for service connection for tinnitus was 
denied in the July 2005 rating decision because the evidence 
of record did not establish that tinnitus manifested in 
service or was related to in-service noise exposure.  Thus, 
in order to reopen his claim, the Veteran needs to submit new 
evidence relating to whether tinnitus was incurred in active 
service, and which raises a reasonable possibility of 
substantiating the claim. 

At the time of the July 2005 rating decision, the relevant 
evidence consisted of the Veteran's service treatment records 
and private and VA treatment records, including a June 2005 
VA examination and July 2005 addendum to the examination.  In 
the July 2005 addendum, the examiner opined that the 
Veteran's tinnitus was not related to service because, by the 
Veteran's own report, it had its onset only two years prior 
to the examination.  

The only relevant evidence submitted since the July 2005 
rating decision is a January 2009 VA audiological examination 
report reflecting that the Veteran had tinnitus in the left 
ear.  This evidence was not submitted at the time of the 
prior final denial of his claim, and is new to the file.  
However, while it reflects that the Veteran does have 
tinnitus, an element of service connection previously 
established and considered in the July 2005 rating decision, 
it does not relate to whether the Veteran's tinnitus was 
incurred in active service.  Consequently, it does not relate 
to an unestablished fact necessary to substantiate the claim, 
and therefore does not constitute material evidence.

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of entitlement to 
service connection for tinnitus.  The petition to reopen is 
denied.  See 38 C.F.R. § 3.156(a).

II. Service Connection

The Veteran claims entitlement to service connection for 
hypertension and COPD, to include as secondary to his 
service-connected diabetes mellitus, type II.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The determination as to whether elements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
requires competent evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Id.  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim for 
hypertension was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which is the version 
that favors the claimant.  However, with respect to the 
Veteran's claim for COPD, the Board may only consider the 
current version of 38 C.F.R. § 3.310.  

The Board will now consider each of the Veteran's claims in 
turn. 

A.  Hypertension

The Veteran's service treatment records, including his 
separation examination, are negative for evidence of 
hypertension.  

At a May 2005 VA examination, the Veteran reported that he 
had been taking medication for hypertension for the past 10 
years.  After reviewing the claims file and examining the 
Veteran, the examiner concluded that the Veteran's 
hypertension was not caused or aggravated by his diabetes 
mellitus, type II.  

At a June 2007 VA examination, the Veteran reported that his 
hypertension was diagnosed in 1995 and his diabetes in 2000.  

At the February 2008 VA examination, the Veteran reported 
that his hypertension was diagnosed in the 1970's.  After 
reviewing the claims file and examining the Veteran, the 
examiner concluded that the Veteran's hypertension was not a 
complication of diabetes because hypertension was diagnosed 
many years prior to the diagnosis of diabetes.  The examiner 
also found that the Veteran's hypertension was not worsened 
or increased by his service-connected diabetes.

In his July 2005 NOD, the Veteran argued that his 
hypertension "falls within the guidelines for the diabetic 
lookback window (8 to 10 years prior to the formal diagnosis 
of diabetes)."  The Board assumes that what the Veteran 
means is that although hypertension was diagnosed prior to 
diabetes, it may nevertheless be a complication of diabetes 
if it manifested within 10 years prior to the formal 
diagnosis thereof.  

The Board acknowledges the Veteran's statements that his 
hypertension was caused or aggravated by his diabetes 
mellitus.  The Veteran can attest to factual matters of which 
he has first-hand knowledge, such as his symptoms and other 
experiences.  See, e.g., Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  It is then for the Board to determine the 
credibility and weight of the Veteran's statements in light 
of all the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  However, the Veteran, as a lay person, has not 
been shown to have the requisite medical knowledge or 
training to be capable of diagnosing most medical disorders 
or rendering an opinion as to the cause or etiology of most 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Washington, Layno, both supra.  Thus, the Board 
cannot consider as competent evidence the Veteran's opinion 
that hypertension was caused or aggravated by his diabetes 
mellitus, as this is a determination that is medical in 
nature and therefore requires medical expertise.  See id.; 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, there is 
no competent medical evidence suggesting that the Veteran's 
hypertension may be related to diabetes, regardless of when 
it was diagnosed. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship 
between the Veteran's hypertension and his period of service.  
The Veteran does not argue and the evidence does not show 
that his hypertension manifested in service or for a number 
of years thereafter.  Thus, there is no indication that the 
Veteran's hypertension is related to service on a direct 
basis. 

The Board also finds that the Veteran's hypertension was not 
caused or aggravated by diabetes.  The Veteran's hypertension 
was diagnosed prior to diabetes, whether in the 1970's or in 
the 1990's, and both the May 2005 VA examination report and 
the February 2008 VA examination report explicitly state that 
the Veteran's hypertension was not caused or aggravated by 
his diabetes.  As discussed above, the Veteran himself, as a 
layperson, cannot provide a competent opinion regarding the 
etiology of his hypertension.  Thus, the Board finds that 
service connection is not warranted on a secondary basis. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for hypertension must be denied.  See Hickson, 
supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
  
B.  COPD

The Veteran's service treatment records, including his 
separation examination, are negative for COPD or evidence of 
any breathing problems.  

The earliest evidence of the Veteran's COPD is a February 
2006 VA treatment record reflecting a diagnosis of mild 
obstructive ventilatory impairment.  

A March 2007 VA treatment record reflects a diagnosis of COPD 
with asthma.  

In his August 2009 VA Form 9, the Veteran argued that his 
COPD was aggravated by the weight gain caused by taking 
insulin to treat his diabetes.  In support of this argument, 
the Veteran stated that his VA pulmonologist often advised 
him to lose weight. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a direct 
relationship between the Veteran's COPD and his period of 
service.  The Veteran's service treatment records are 
negative for COPD, and the evidence shows that he was not 
diagnosed with COPD until about February 2006.  Thus, given 
the amount of time that has elapsed between the Veteran's 
separation from service in August 1970 and the diagnosis of 
COPD in February 2006, a period of over 35 years, there is no 
indication that COPD is directly related to service.  The 
Veteran does not contend otherwise or state that he has had a 
history of breathing problems ever since his period of 
service.  Thus, the Board finds that service connection is 
not warranted on a direct basis. 

The Board also finds that service connection is not warranted 
on a secondary basis.  While the VA treatment records show 
that the Veteran's body size has been characterized as obese, 
and that he has been instructed to lose weight (see, e.g., VA 
treatment records dated in May 2005 and September 2005), 
there is no competent evidence showing that the Veteran's 
COPD has been aggravated by the Veteran's weight.  As 
discussed above, the Veteran does not have the medical 
expertise to render a competent opinion as to whether his 
COPD was caused or aggravated by his weight.  See Espiritu, 2 
Vet. App. at 495.  Thus, the Board finds that service 
connection is not warranted on a secondary basis.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for COPD must be denied.  See Hickson, supra; 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for tinnitus; 
the petition to reopen is denied. 

Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus, 
type II, is denied. 

Entitlement to service connection for COPD, to include as 
secondary to service connected diabetes mellitus, type II, is 
denied. 


REMAND

The Veteran claims entitlement to service connection for a 
psychiatric disorder, to include PTSD and depression, sleep 
apnea secondary to his PTSD or depression, and entitlement to 
TDIU.  The Board finds that further development is necessary 
before these issues can be properly adjudicated. 

In November 2008, the RO made a formal determination that the 
information required to corroborate an in-service stressor is 
insufficient to send to the U.S. Joint Services Records 
Research Center (JSRRC), and/or insufficient to allow for 
meaningful research of Marine Corps or National Archives and 
Records Administration (NARA) records.  

Subsequently, the Veteran submitted an August 2009 statement 
reflecting that he served in the 870th Transportation Company 
and that his unit was subjected to rocket and mortar attacks 
in Cam Ranh Bay between September 1969 and November 1969.  
This information should be sufficient to enable the agency of 
original jurisdiction (AOJ) to attempt to verify the 
Veteran's claimed in-service stressors.  

In light of the foregoing, the Board finds that further 
evidentiary development is necessary with respect to the 
Veteran's claim for PTSD.  The AOJ should make reasonable 
efforts to verify the Veteran's purported stressor by 
searching for relevant records from September 1969 to 
November 1969 through the official channels, to include the 
JSRRC, previously the U.S. Armed Services Center for Research 
of Unit Records (CRUR)).  Alternative sources of evidence 
should also be explored, to include the Veteran's unit 
history records, Marine Corps or NARA records, or any other 
appropriate records depository. 

If one or more in-service stressors are verified, the Veteran 
should be scheduled for a VA medical examination to determine 
the likelihood that PTSD and/or depression are related to his 
in-service stressors.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Veteran's service connection claim for sleep apnea, to 
include as secondary to PTSD or depression, is inextricably 
intertwined with the Veteran's service connection claim for a 
psychiatric disorder, to include PTSD and/or depression, 
because adjudication of the latter claim may affect the 
merits and outcome of the sleep apnea claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Veteran's 
claim of entitlement to a psychiatric disorder must be fully 
adjudicated and developed by the AOJ before the Board can 
render a final decision regarding her claim for service 
connection for sleep apnea.  

The Board also notes that the Veteran was never sent a VCAA 
notice letter with respect to his claim for sleep apnea.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Thus, on remand, the Veteran should be sent a 
VCAA notice letter addressing his claim for sleep apnea which 
fully complies with the VCAA and all current controlling 
legal guidance. 

The issue of entitlement to TDIU is also inextricably 
intertwined with the Veteran's service connection claims for 
a psychiatric disorder, to include PTSD and/or depression, 
and sleep apnea, because adjudication of these claims may 
affect the merits and outcome of the issue of entitlement to 
TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Thus, the Veteran's claims of entitlement to a psychiatric 
disorder and sleep apnea must be fully adjudicated by the AOJ 
before the Board can render a final decision regarding 
entitlement to TDIU.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to verify the 
Veteran's claimed stressors through the 
appropriate sources, to include the JSRRC 
(previously CRUR), unit history records 
for the 870th Transportation Company, 
Marine Corps or NARA records, or any other 
appropriate records depository.  
Specifically, a request should be made to 
locate pertinent records for the period 
between September 1969 to November 1969 in 
Cam Ranh Bay, Vietnam, where the Veteran 
states his unit was subjected to rocket 
and mortar attacks.  The JSRRC should be 
provided with all pertinent information, 
to include the Veteran's description of 
the stressful event.  If more details are 
required to conduct such a search, the 
Veteran should be urged to provide the 
necessary information.  The results of 
such a request, whether successful or 
unsuccessful, must be fully documented in 
the claims file, and the Veteran must be 
notified of any negative results and 
copies of such notification associated 
with the claims file.

2.  If and only if the Veteran's claimed 
in-service stressors are verified, the 
Veteran should be scheduled for a VA 
examination to determine the likelihood 
that PTSD and/or depression are related to 
the Veteran's in-service stressors.  
The entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's PTSD 
and/or depression are at least as likely 
as not (i.e., to at least a 50:50 degree 
of probability) a result of the Veteran's 
in-service stressors, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner must 
give a complete rationale for any opinion 
provided.  In this regard, the examiner 
must take into account the July 2007 VA 
treatment record and March 2008 letter 
from the Veteran's physician, among other 
evidence in the claims file, reflecting 
that the Veteran has PTSD due to his 
service in Vietnam.  The AOJ should ensure 
that an adequate rationale has been 
provided before returning this case to the 
Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, 
the examiner must state the reasons why 
such an opinion cannot be rendered.  In 
this regard, the examiner should state 
whether a definitive opinion cannot be 
provided because required information is 
missing or because current medical 
knowledge yields multiple possible 
etiologies with none more likely than not 
the cause of the claimed disability.  The 
examiner should be as specific as 
possible. 

3.  The AOJ should send the Veteran all 
notification required by the VCAA with 
respect to the claim for sleep apnea, to 
include as secondary to PTSD or 
depression.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance. 

4.  After the above development is 
completed, and any other development that 
may be warranted, the AOJ should 
readjudicate the claim for a psychiatric 
disorder, to include PTSD and depression, 
the claim for sleep apnea, and the issue 
of entitlement to TDIU on the merits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


